Judgment reversed and that of the Supreme Court, Wayne County, reinstated except as to the stricken provision for money damages as alternative relief, with costs in this court and in the Appellate Division. We agree for reversal for the reasons stated in the dissenting opinion in the Appellate Division except that in so concurring we make no determination as to the legality or illegality of the present maintenance in the village of individual trailers not in trailer camps and except, also, that we do not decide whether or not there are other lawful ways in which the village hoard may legislate as to trailer camps, including the present camps and locations. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Vookhis, Burke, Foster and Scileppi.